Citation Nr: 1624065	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right wrist disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that declined to reopen the previously denied claim of service connection for a right wrist disability.  

In October 2014, the Board reopened the claim and remanded the case for further evidentiary development.  In June 2015, the Board remanded the case for further evidentiary development, and the case is again before the Board for further appellate proceedings.

In January 2016, the Board requested a medical expert opinion from a VA orthopedic surgeon, which was obtained in March 2016.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the September 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right wrist disability, diagnosed during the current appeal period as degenerative joint disease and carpal tunnel syndrome, that had its onset in service and that has continued since service.  

After certification of the appeal to the Board, the Veteran submitted additional relevant evidence, namely medical evidence dated March 2016 stating VA has requested a private medical consultation with Choice-First Orthopedics.  There is also a handwritten notation in this evidence that the Veteran's next orthopedic appointment is in May 2016.  The Veteran expressly stated that he does not waive initial RO review of this evidence and requested that the case be remanded to the RO for consideration of this new evidence in the first instance.  See April 2016 medical opinion response form.  As such, the case must be remanded for the same and to furnish the Veteran with a new supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  See 38 C.F.R. § 20.1304.  

Further, as noted above, in January 2016, the Board requested a medical expert opinion from a VA orthopedic surgeon, which was obtained in March 2016.  In the March 2016 opinion, the VA orthopedic surgeon notes that he was unable to review the complete claims file, to include relevant evidence referred to in the January 2016 letter requesting his opinion.  The VA orthopedic surgeon notes that therefore his opinion was rendered based on review of limited records and review of the January 2016 letter.  

Further, in the Board's prior remand in June 2015, the Board directed the RO to obtain a VA medical opinion to determine the etiology of the right wrist disability.  The RO obtained a September 2015 VA medical opinion from a VA neurologist, Dr. Burris, who addressed the Veteran's carpal tunnel syndrome.  However, Dr. Burris deferred to an orthopedist any opinion regarding the Veteran's history of musculoskeletal disabilities.  Thus, the RO obtained an addendum VA medical opinion in October 2015 from Dr. Bienert.  

Notably, Dr. Bienert had previously rendered a December 2014 VA medical opinion, in which he opined that the Veteran has mild age typical degenerative joint disease (DJD) and that DJD was not present until 1999.  However, Dr. Bienert did not reconcile his December 2014 opinion with the conflicting medical evidence of record that shows a diagnosis and treatment for arthritis as early as 1981.  Then, in Dr. Bienert's October 2015 VA addendum medical opinion, Dr. Bienert addresses the x-ray study in 1988, but Dr. Bienert again did not reconcile his opinion with the conflicting medical evidence of record that shows a diagnosis and treatment for arthritis as early as 1981.  Further, it is unclear from Dr. Bienert's opinion whether the Veteran's history of Keinbock's disease, probable avascular necrosis of the lunate, or cystic change of the lunate bone is etiologically related to the Veteran's in-service wrist complaints, and in, turn, whether there is any etiological relationship between the Veteran's history of wrist disorders and his current carpal tunnel syndrome and/or current DJD.  

Given that the case must be remanded for the RO to review additional relevant evidence in the first instance, because the March 2016 VA medical expert opinion was rendered without complete review of the claims file, and because October 2015 VA addendum medical opinion did not provide enough information for purposes of determining service connection, the Board concludes that on remand a new VA medical opinion should be obtained to determine the etiology of the Veteran's right wrist disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please contact the Veteran and request that he provide information as to any outstanding treatment records pertaining to the right wrist, specifically to include private treatment records from Choice-First Orthopedics.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the claims file.

2. Please obtain outstanding VA treatment records from October 2015 to present. 

3. Afterwards, please obtain a VA medical opinion from a hand surgeon or an orthopedic surgeon who did not render the December 2014 and October 2015 VA medical opinions to determine the etiology of a right wrist disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

If the physician specifies that a VA examination is required to render the requested medical opinion, please schedule the Veteran for the same.  

a. Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's carpal tunnel syndrome manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

Please consider whether the Veteran's history of Keinbock's Disease, probable avascular necrosis of the lunate, or cystic change of the lunate bone is etiologically related to the Veteran's in-service wrist complaints, and, in turn, whether there is any etiologically relationship between the Veteran's history of wrist disorders and his current carpal tunnel syndrome.  

b. Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's degenerative joint disease of the right wrist manifested in service or within the first post-service year, or is otherwise etiologically related to service.

Please consider the medical evidence showing a long history of diagnosed arthritis; whether the Veteran's history of Keinbock's Disease, probable avascular necrosis of the lunate, or cystic change of the lunate bone is etiologically related to the Veteran's in-service wrist complaints, and, in turn, whether there is any etiologically relationship between the Veteran's history of wrist disorders and his current degenerative joint disease.  

For purposes of these opinions, the examiner's attention is invited to the January 2016 letter from the Board requesting a medical expert opinion, which refers specifically to certain positive evidence and certain relevant records in this case. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please note that in both the December 2014 and October 2015 VA medical opinions, Dr. Bienert did not reconcile his opinions with the conflicting medical evidence of record that shows a diagnosis and treatment for arthritis as early as 1981.  

Please note that in the March 2016 VA medical expert opinion, the VA orthopedic surgeon notes that he was unable to review the complete claims file, to include the relevant evidence referred to in the January 2016 letter from the Board.  The VA orthopedic surgeon's opinion was therefore rendered based on review of limited records and review of the January 2016 letter, instead of a complete review of the claims file.  

4. Thereafter, review all evidence received since the AOJ's last review, and readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

